Citation Nr: 1823425	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for right wrist tendonitis.  

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

4.  Entitlement to service connection for a recurrent right eye disability to include keratoconus.  

5.  Entitlement to service connection for a recurrent left eye disability to include keratoconus, corneal stroma scarring, and gross ectasia.  

6.  Entitlement to service connection for a recurrent cervical spine disability.  

7.  Entitlement to service connection for a recurrent skin disability to include pseudofolliculitis barbae.  

8.  Entitlement to service connection for left ear hearing loss.  
9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011, September 2011, March 2013 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In 2017, the Veteran withdrew his pending hearing request.

In October 2017, the Veteran's attorney withdrew his pending hearing request.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In a December 2017 written statement, the Veteran's attorney withdrew the appeals as to the initial ratings assigned to lumbar strain, right wrist tendonitis, and hypertension.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an initial rating in excess of 40 percent for lumbar strain, an initial rating in excess of 10 percent for right wrist tendonitis and an initial rating in excess of 10 percent for hypertension are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2017 written statement, the Veteran's attorney indicated that "we are withdrawing the issues of hypertension, lumbar strain, and chronic tendonitis of the right wrist."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran's attorney has effectively withdrawn the appeal from the initial ratings for lumbar strain, right wrist tendonitis, and hypertension.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeals must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 40 percent for lumbar strain is dismissed.  

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right wrist tendonitis is dismissed.  

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.  

REMAND

The Veteran asserts that service connection for right eye and left eye keratoconus is warranted, as the disability was initially manifested during active service.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (2017).  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulation provides expressly that the term noted denotes only such conditions as are recorded in the examination reports and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2017).  Crowe v. Brown, 7 Vet. App. 238 (1994); Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If that burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The report of the August 1999 physical examination for service entrance states "9/7/99 Opht report amblyopia (L) eye" and the Veteran was found to be qualified for service on September 7, 1999.  The service medical records reflect that the Veteran was seen for eye complaints on several occasions.  A September 1999 ophthalmological evaluation notes that the examining military ophthalmologist found the Veteran to exhibit "minimal amblyopia, left eye, NCD" and "no evidence of keratoconus."  A March 2005 treatment record states that the Veteran presented a history of "eye injury/1989 left eye."  The Veteran was diagnosed with "keratoconus OS>OD" and "corneal scars OS."  

The report of a September 2011 VA eye examination states that the Veteran's "exam was consistent with keratoconus."  The examiner commented that: "there was a remote history of trauma at age 8 with a diagnosis given as amblyopia;" "I do not concur with the diagnosis of amblyopia as at that time in 2000 his visual acuity in the left eye improved from 20/25 to 20/20 with pinhole which would be inconsistent with amblyopia;" "most likely this represented the early manifestation of irregular astigmatism in the left eye consistent with his keratoconus;" "in terms of his military service, it is unlikely that his military service played any role in the progression of his corneal disease;" "there is no medical basis to conclude that his corneal ectasia which is a progressive degenerative disease that is often asymmetric would have changed in its course whether he were enlisted in the military service or not;" and "I see no relation of his military service to the progression of his underlying keratoconus and no exacerbation of the progression based on his military service of his underlying corneal degeneration of keratoconus."  As the VA physician did not address or otherwise discuss the relevant service treatment records, including the September 1999 finding of "no keratoconus," or appropriately address the presumption of soundness in addressing the etiology of the Veteran's eye symptomatology, the Board finds that the examination report to be of limited probative value.  Therefore, the Board finds that further VA ophthalmological evaluation is necessary to adequately address the issues raised by this appeal.  

Clinical documentation dated after March 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  

The Veteran assert that service connection for a recurrent cervical spine disability, recurrent pseudofolliculitis barbae, left hearing loss, and tinnitus is warranted as the claimed disabilities were initially manifested or otherwise originated during active service.  

The service medical records convey that the Veteran was seen on several occasions for cervical spine complaints and pseudofolliculitis barbae.  An October 2006 treatment record states that the Veteran was diagnosed with neck strain and cervicalgia.  A June 2009 treatment record states that the Veteran was found to have pseudofolliculitis barbae and given a shaving allowance.  

A May 2008 Air Force reference audiogram reports that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
35
60
40
35

In the June 2014 statement of the case, the RO conceded that the Veteran "experienced exposure to excessive levels of military noise based on your military occupational specialty as an aircrew flight equipment journeyman."  

The Veteran has not been afforded VA examinations hat address the claimed recurrent cervical spine, skin, left ear hearing loss, and tinnitus disabilities.  While the AOJ reported that the Veteran failed to appear for scheduled VA examinations, the Veteran's attorney asserts that the Veteran never received notice of the scheduled examinations.  In a December 2017 written statement, the Veteran's attorney requested that the Veteran be rescheduled for VA examinations which address the claimed recurrent cervical spine, skin, left ear hearing loss, and tinnitus disabilities.  As the Veteran has expressed his willingness to appear, the Board finds that appropriate action should be undertaken to reschedule the Veteran for VA spine, skin, and audiological evaluations.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the right eye, left eye, cervical spine, skin, hearing loss, and tinnitus disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Obtain all outstanding VA treatment records.  

3.  Schedule the Veteran for a VA eye examination conducted by a medical doctor to assist in determining the nature and etiology of any identified right eye and left eye disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all current eye disabilities.  

(b)  For any diagnosed eye disability other than left eye amblyopia, please opine whether it at least as likely as not (50 percent probability or greater) that such disability had its onset during active service or is related to any incident of service, including the documented in-service eye complaints therein.
(c)  If left eye amblyopia is diagnosed, please opine as to (1) whether the pre-existing disability increased in severity during active service.  If so, please also opine as to whether (2) there is clear and unmistakable (obvious, undebatable) evidence that such increase was due to the natural progress of the disease.  

4.  Schedule the Veteran for a VA cervical spine examination.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all cervical spine disabilities found.  

(b)  For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is related to service or any incident of service, including the documented in-service cervicalgia and neck strain therein.  

5.  Schedule the Veteran for a VA skin examination.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all skin disabilities found.  If recurrent pseudofolliculitis barbae is not identified, the examiner should specifically state that fact.  

(b)  For each skin disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to service or any incident of service, including the documented in-service diagnosis of pseudofolliculitis barbae therein.  

6.  Schedule the Veteran for a VA audiology examination.  The examiner must review the record and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left ear hearing loss or tinnitus is related to service or any incident of service, including the May 2008 audiometric findings and the Veteran's conceded in-service aircraft-related noise exposure.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


